Citation Nr: 1127375	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral frostbite of the feet. 

2. Entitlement to service connection for bilateral frostbite of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kara M. Koonce, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1977 to January 1981. 

This case comes before the Board of Veterans' Appeals on appeal from a July 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which determined that no new and material evidence had been received to reopen a claim for service connection for bilateral frostbite of the feet.  

The reopened claim for service connection for bilateral frostbite of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for bilateral frostbite of the feet was most recently denied in an unappealed June 2002 rating decision on the grounds that there was no current diagnosis of bilateral frostbite of the feet.

2. Evidence received since the June 2002 decision was not previously considered by agency decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for an acquired disorder of the lower extremities, claimed as bilateral frostbite of the feet. 


CONCLUSIONS OF LAW

1. The June 2002 decision denying service connection for bilateral frostbite of the feet is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence has been received to reopen a claim for service connection for bilateral frostbite of the feet.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.  

II. New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection for bilateral frostbite of the feet was denied in a June 2002 rating decision on the basis that there was no current diagnosis of bilateral frostbite of the feet.  The Veteran did not appeal this decision in the following year despite notification of it.  The Board therefore finds that the June 2002 rating decision is final under 38 U.S.C.A. § 7105(c).  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of that decision.

The Veteran sought to reopen his previously denied claim in September 2006.  The RO denied service connection for bilateral frostbite of the feet in July 2007 because the Veteran did not submit new and material evidence sufficient to reopen the claim for service connection.  Additional evidence in the form of VA outpatient records spanning November 1989 to October 2006 and military personnel records were considered.  The treatment records showed complaints of cold, tingling feet in October 2006 and a diagnosis of venous insufficiency.  

The evidence is "new" in that it was not before the agency decision makers at the time of the June 2002 denial of the claim for service connection for bilateral frostbite of the feet and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" because it provides evidence showing a diagnosis affecting the Veteran's acquired disorder of the lower extremities, claimed as bilateral frostbite of the feet.  As noted above, the prior denial was predicated on the absence of a diagnosis.  Therefore, this evidence relates to unestablished facts necessary to substantiate the claim for service connection for an acquired disorder of the lower extremities, claimed as bilateral frostbite of the feet and raises a reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired disorder of the lower extremities, claimed as bilateral frostbite of the feet, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, adjudication of the Veteran's claim does not end with the determination of new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim. 


ORDER

New and material evidence having been received, the claim for service connection for bilateral frostbite of the feet is reopened; to this extent only, the appeal is granted.


REMAND

Concerning the reopened claim for service connection for bilateral frostbite of the feet, a preliminary review of the record reflects that further development is necessary. 

As an initial matter, the Board notes that the RO does not appear to have developed or considered the claim for service connection for bilateral frostbite of the feet on the merits; both the July 2007 rating decision and the January 2008 Statement of the Case appear to address the issue in new and material evidence terms.  In Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits to preserve for that claimant the one review on appeal.  Accordingly, the claims file needs to be returned to the RO for initial adjudication of the claim on the merits.  Notice regarding the reopened claim is additionally required.  

Therefore, this matter is REMANDED for the following actions:

1. Ensure that the Veteran has been provided notice consistent with the requirements of 38 C.F.R. § 3.159(b) for the reopened claim.  The Veteran must be notified of the information and evidence needed to substantiate the claim for service connection for bilateral frostbite of the feet. 

2. Once all necessary development is completed, readjudicate the claim currently on appeal based on the merits as a direct service connection claim.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


